151 P.3d 850 (2007)
In the Matter of Larry E. BENGTSON, Respondent.
Bar Docket No. 6160.
Supreme Court of Kansas.
February 6, 2007.

ORDER OF DISBARMENT
In a letter dated December 21, 2006, addressed to Carol G. Green, Clerk of the Appellate Courts, and Stanton Hazlett, Disciplinary Administrator, respondent Larry E. Bengtson, of Junction City, Kansas, an attorney admitted to the practice of law in the State of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2006 Kan. Ct. R. Annot. 308).
Prior to surrendering his license, the respondent entered a plea of guilty to the felony offense of K.S.A. 21-3904, Presenting a False Claim. In addition, the respondent entered a plea of guilty to six counts of the misdemeanor offense of K.S.A. 21-3902, Official Misconduct.
This court, having examined the files of the Office of the Disciplinary Administrator, finds that the surrender of the respondent's license should be accepted and that the respondent should be disbarred, effective December 21, 2006.
IT IS THEREFORE ORDERED that Larry E. Bengtson be and he is hereby disbarred from the practice of law in Kansas and his license and privilege to practice law are hereby revoked.
IT IS FURTHER ORDERED that the Clerk of the Appellate Courts strike the name of Larry E. Bengtson from the roll of attorneys licensed to practice law in Kansas.
IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports, that the costs therein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2006 Kan. Ct. R. Annot. 314).
For the Court
/s/ Eric S. Rosen
Eric S. Rosen
Justice